Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 1 of 33 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



                                             )          CASE NO. 19-6158
                                             )
VOTERS FOR ANIMAL RIGHTS,                    )
a nonprofit corporation,                     )          COMPLAINT
                         Plaintiff,          )
                                             )          JURY TRIAL DEMANDED
               v.                            )
                                             )
D’ARTAGNAN, INC. and                         )
D’ARTAGNAN, LLC.,                            )
                               Defendants.   )
                                             )


       On behalf of itself, Plaintiff Voters For Animal Rights (“VFAR”) brings this action against

Defendants D’Artagnan, Inc. and D’Artagnan, LLC (collectively, “D’Artagnan”), regarding the

deceptive marketing and advertising of foie gras products as humane despite the objectively

inhumane practices utilized in raising and slaughtering the ducks used in D’Artagnan’s products.

Plaintiff VFAR alleges the following based upon personal knowledge, information and belief, and

the investigation of its counsel.

                                       INTRODUCTION

       1.      D’Artagnan markets and sells gourmet food products, including foie gras, under its

own name.

       2.      D’Artagnan makes marketing and advertising representations conveying to

consumers that the animals used in its products, including its foie gras products (“the Products”),

are treated humanely.

       3.      Contrary to those representations, ducks used for the Products are raised in

inhumane conditions that include:

                                                 1
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 2 of 33 PageID #: 2



              ● force-feeding birds using methods that result in bruising, bleeding, lesions,
                pain, stress, and suffering;

              ● force-feeding birds to such a degree that they develop brittle and broken
                bones, thermoregulatory disorders, respiratory disorders, liver disease,
                lameness, and difficulty walking;

              ● housing ducks in such a way that they are prevented from expressing their
                natural behaviors, like foraging, bathing, and preening;

              ● the crowding of birds in massive warehouse-like facilities with no access to
                the outdoors; and

              ● improper and painful handling of ducks at the time of slaughter, transport, and
                at the time of feeding, leading to distress.

        4.    D’Artagnan’s marketing and advertising representing that D’Artagnan employs

humane production practices is therefore false and misleading.

        5.    D’Artagnan’s false and misleading representations violate New York General

Business Law §§ 349 and 350.

        6.    Plaintiff VFAR is a nonprofit organization dedicated to advancing the interests of

citizens who support animal protection. Plaintiff VFAR seeks no monetary damages, only

declaratory relief and an injunction to end D’Artagnan’s deceptive marketing and advertising

practices.

                                   FACT ALLEGATIONS

I.      D’Artagnan’s Marketing and Advertising Represents That the Birds Used in The
        Products Are Treated Humanely.

        7.    D’Artagnan markets and advertises the Products in the Eastern District of New

York and throughout the State of New York. It seeks to reach New York consumers through search

engine advertising; social media, such as Facebook and Instagram; and its company website and

blog.




                                               2
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 3 of 33 PageID #: 3



        8.       Throughout its advertising and marketing materials, D’Artagnan makes

representations regarding the well-being, treatment, care, handling, and living conditions of the

ducks used in the Products (the “Animal Welfare Representations”).

        9.       For example, D’Artagnan targets New York consumers with paid search engine

advertisements marketing its foie gras as “humanely raised.”1

Figure 1:




        10.      On its D’Artagnan brand website and blog, both of which are easily accessible by

New York consumers, D’Artagnan repeatedly represents that it uses “humane farming practices”2

and produces “humanely-raised meats.”3




    1
       See Figure 1 infra.
    2
             See       D’Artagnan,     D’Artagnan        Philosophy,     https://www.dartagnan.com/dartagnan-
philosophy.html?fid=company-information (last visited Oct. 23, 2019); D’Artagnan, Corporate Gifts,
https://www.dartagnan.com/dartagnan-corporate-gifts.html?fdid=company-information (last visited Oct. 23, 2019);
see      also,   D’Artagnan      (@Dartagnanfoods),     Our     Story,  Facebook     (March      28,     2018),
https://www.facebook.com/pg/Dartagnanfoods/about/.
     3
        D’Artagnan, D’Artagnan Founder: Ariane Daguin, https://www.dartagnan.com/dartagnan-founder-ariane-
daguin.html?fdid=company-information (last visited Oct. 23, 2019).

                                                      3
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 4 of 33 PageID #: 4



Figure 2:




                                      4
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 5 of 33 PageID #: 5



         11.     According to the “About” section of the official D’Artagnan Facebook page, the

company represents that “natural, sustainable and humane farming is the way to go,”4 and notes

that it has “always advocated that livestock be . . . [r]aised humanely on small farms.”5



Figure 3:




   4
       D’Artagnan (@Dartagnanfoods), About, Facebook, https://www.facebook.com/pg/Dartagnanfoods/about/.
   5
       Id.

                                                      5
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 6 of 33 PageID #: 6



        12.       D’Artagnan’s website further describes how the company “partnered with small,

family-owned farms” that “focused on the welfare of the animals,”6 and “adhere to strict standards

and share our commitment to . . . free-range, natural production; and sustainable, humane farming

practices.”7

        13.       Founder, CEO, and owner Ariane Daguin has also made a number of publicly

available statements on the company’s practices. These statements appear in national news

publications that are available to New York consumers who seek more information about the

Products. Further, the articles in which these statements are made are all promoted on the

D’Artagnan website.8 Some have also been shared on Facebook via the official D’Artagnan page9

and blog.10 In one such article, Daguin is quoted as saying “‘There isn’t one thing we have that

hasn’t been humanely raised.’”11

        14.       D’Artagnan elaborates upon its claims of “humane” treatment with other

representations, including that animals used for its products:

              •   “feel no stress” and are raised in “low-stress” conditions;12


    6
       D’Artagnan, D’Artagnan Story, https://www.dartagnan.com/dartagnan-story.html (last visited Oct. 23, 2019).
    7
       Corporate Gifts, supra note 2.
     8
       D’Artagnan, D’Artagnan In the News, https://www.dartagnan.com/dartagnan-in-the-news.html (last visited Oct.
23, 2019).
     9
              See       D’Artagnan          (@Dartagnanfoods),        Facebook        (June       21,       2019),
https://www.facebook.com/Dartagnanfoods/posts/10156106654076946?__tn__=-R;                            D’Artagnan
(@Dartagnanfoods),                       Facebook                 (June                 23,                 2019),
https://www.facebook.com/Dartagnanfoods/posts/10156111546751946?__tn__=-R;                            D’Artagnan
(@Dartagnanfoods), Facebook (May 14, 2010), https://www.facebook.com/Dartagnanfoods/posts/an-article-on-cnn-
today-covers-the-continuing-saga-of-foie-gras-which-dartagnan-/117216124982838/.
     10
        See D’Artagnan, What One Writer Found at a Foie Gras Farm, Center of the Plate: D’Artagnan Blog (Aug.
11, 2018), https://center-of-the-plate.com/2018/08/11/what-one-writer-found-at-a-foie-gras-farm/.
     11
         Gabrielle Saulsbery, Ducky idea leads to meaty business, NJBIZ (February 19, 2018, 2:55 PM)
https://njbiz.com/ducky-idea-leads-to-meaty-business/.
     12
          See D’Artagnan, Mousse of Duck Foie Gras, https://www.dartagnan.com/mousse-of-duck-foie-
gras/product/PTEFG020.html (last visited Oct. 23, 2019); D’Artagnan, Hudson Valley Grade-A Duck Foie Gras,
https://www.dartagnan.com/hudson-valley-grade-a-duck-foie-gras/product/FDUFG002-1.html?cgid=foie-
gras&dwvar_FDUFG002-1_freshFrozenWeight=fresh-FDUFG002#start=1 (last visited Oct. 23, 2019); D’Artagnan,
Foie       Gras       Cubes,       https://www.dartagnan.com/foie-gras-cubes/product/ZDUFG008-1.html?cgid=foie-
gras&dwvar_ZDUFG008-1_freshFrozenWeight=frozen-ZDUFG008#start=7 (last visited Oct. 23, 2019);
D’Artagnan, Grade-A Duck Foie Gras Slices, https://www.dartagnan.com/grade-a-duck-foie-gras-

                                                        6
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 7 of 33 PageID #: 7



              •   are “free-range,”13 “never caged”14 and have “space to roam”;15

              •   are allowed to exhibit “natural behaviors,”16 follow “natural instincts,”17 and eat a
                  “natural diet”;18 and

              •   are fed through “hand-feeding.”19

        15.       D’Artagnan makes several representations on its website and Facebook page that

ducks used for its foie gras products are raised in a “low-stress” environment.20 This exact

language, including the statement “every measure is taken to ensure the ducks feel no stress,”21 is

included on multiple pages that advertise foie gras products on the D’Artagnan website.22 Multiple

pages include identical statements attesting to the “low-stress open barns” in which ducks used for

D’Artagnan foie gras are raised.23




slices/product/FDUFG007-1.html?cgid=foie-gras&dwvar_FDUFG007-1_freshWeight=frozen-FDUFG007#start=5
(last visited Oct. 23, 2019); D’Artagnan, Individually Quick Frozen Foie Gras Medallions,
https://www.dartagnan.com/individually-quick-frozen-foie-gras-medallions/product/ZDUFG001-1.html?cgid=foie-
gras&dwvar_ZDUFG001-1_freshFrozenWeight=frozen-ZDUFG001#start=4 (last visited Oct. 23, 2019).
     13
        See Corporate Gifts, supra note 2; D’Artagnan (@Dartagnanfoods), Our Story, supra note 2.
     14
        See, Foie Gras Cubes, supra note 12; Grade-A Duck Foie Gras Slices, supra note 12; Individually Quick Frozen
Foie Gras Medallions, supra note 12; Hudson Valley Grade-A Duck Foie Gras, supra note 12; Mousse of Duck Foie
Gras, supra note 12.
     15
        Supra note 6.
     16
        Id.
     17
        Mousse of Duck Foie Gras, supra note 12.
     18
        Supra note 4.
     19
        Hudson Valley Grade-A Duck Foie Gras, supra note 12.
     20
        See, e.g., Mousse of Duck Foie Gras, supra note 12.
     21
        Id.
     22
        See D’Artagnan, Foie Gras, https://www.dartagnan.com/buy/foie-gras/ (last visited Oct. 23, 2019).
     23
        See Hudson Valley Grade-A Duck Foie Gras, supra note 12; Foie Gras Cubes, supra note 12; Grade-A Duck
Foie Gras Slices, supra note 12; D’Artagnan, Individually Quick Frozen Foie Gras Medallions, supra note 12.

                                                         7
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 8 of 33 PageID #: 8



Figure 4:




        16.    Furthermore, on the “About” page of the official D’Artagnan Facebook account,

D’Artagnan claims “[w]e have always advocated that livestock be . . . [n]ever stressed out.”24

        17.    D’Artagnan bolsters these “low-stress” and “no stress” claims with a variety of

representations that lead consumers to believe that animals used in its products are provided with

ample space to move freely. This includes D’Artagnan’s claims that it is “committed to free

range”25 practices and that it requires its suppliers to provide animals with “space to roam,”26 in




   24
      See supra note 4.
   25
      D’Artagnan Philosophy, supra note 2.
   26
      See supra note 6.

                                                8
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 9 of 33 PageID #: 9



addition to a number of specific claims about the allegedly expansive environment provided for

ducks used in the Products.


Figure 5:




                                              9
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 10 of 33 PageID #: 10



            18.    According to D’Artagnan’s website, the ducks are “never caged; instead they live

 in . . . open-air barns with . . . room to stretch, open their wings, and group together.”27 D’Artagnan

 further suggests that ducks enjoy access to a vast bucolic landscape, noting that the ducks are raised

 on “on 200 acres in the lush valley formed by the Hudson River.”28

            19.    D’Artagnan leads consumers to believe that spacious “open-air” farms allow the

 ducks used in the Products to “follow their natural instincts” throughout their lives. 29 This narrative

 that the ducks are raised in a “natural” environment is supported by marketing claims on other

 D’Artagnan webpages along with the claim that D’Artagnan suppliers must adhere to high animal

 welfare standards that “allow animals their natural behaviors.”30

            20.    D’Artagnan makes additional claims that animals used in its products are fed in

 ways that are natural and appropriate for each animal. For example, the website claims that its

 suppliers must “feed animals a clean, natural, and appropriate diet.”31

            21.     Specifically, D’Artagnan uses the term “hand-feeding” to describe how ducks used

 for the Products are fed.32

 II.        Contrary to D’Artagnan’s Animal Welfare Representations, Ducks Raised for the
            Products Are Treated Inhumanely.

            22.    Contrary to D’Artagnan’s Animal Welfare Representations, the ducks used for the

 Products are routinely: (1) force-fed in an inhumane manner than causes extreme suffering and

 disease; and (2) raised, fed, handled, and slaughtered in inhumane, crowded, and stressful

 conditions of confinement that prevent the expression of their natural behaviors.




       27
          Mousse of Duck Foie Gras, supra note 12.
       28
          Id.
       29
          Id.
       30
          See D’Artagnan Story, supra note 6.
       31
          Id.
       32
          See Hudson Valley Grade-A Duck Foie Gras, supra note 12.

                                                        10
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 11 of 33 PageID #: 11



          23.     Numerous veterinarians, scientists, and government-appointed research bodies

 have determined that the force-feeding practices utilized by D’Artagnan foie gras suppliers—

 regardless of other on-farm conditions—are severely harmful and cause painful liver disease in

 ducks.

          24.     Videos produced by one of D’Artagnan’s own foie gras suppliers—as well as

 multiple undercover investigations—reveal crowded conditions and ongoing mistreatment of

 ducks raised for the Products.33

          25.     This reality of D’Artagnan’s production practices is inconsistent with how a

 reasonable consumer would understand D’Artagnan’s Animal Welfare Representations.

          A.      D’Artagnan Foie Gras Suppliers Use an Inhumane Force-Feeding Procedure
                  That is Widely Condemned by Animal Welfare Experts.

          26.     Contrary to D’Artagnan’s representations, there is nothing humane, natural, or

 appropriate about how ducks used for the Products are fed. Although D’Artagnan misleadingly

 describes it as “hand-feeding” (which suggests a gentle and consensual process), its suppliers use34



      33
         Mercy For Animals (@mercyforanimals), Amazon Cruelty – Mercy For Animals Exposes Suffering Behind
 Foie Gras, YouTube (Aug. 30, 2013), https://m.youtube.com/watch?v=9ECEf0_nQcI; Compassion Over Killing
 (@tryveg), COK Goes Undercover Inside Hudson Valley Foie Gras, YouTube (Dec. 16, 2008),
 https://m.youtube.com/watch?ebc=ANyPxKqKW0rxBxPvGOCCgPa3OCgDHNE_EcxWwEtfvfez1lW4pboYlupM2
 ymot1K71VS1gqKILo39ZslblpRyiW1QOVottBowmw&v=XNJDZm1bgVA; People for the Ethical Treatment of
 Animals (@PETA (People for the Ethical Treatment of Animals)), Kate Winslet Exposes Foie Gras Cruelty, YouTube
 (Mar.                       16,                    2015),                  https://m.youtube.com/watch?v=DyOu-
 GVtgPQ&ebc=ANyPxKqKW0rxBxPvGOCCgPa3OCgDHNE_EcxWwEtfvfez1lW4pboYlupM2ymot1K71VS1gqK
 ILo39ZslblpRyiW1QOVottBowmw; People for the Ethical Treatment of Animals (@PETA (People for the Ethical
 Treatment of Animals)), Ducks Cruelly Force-Fed for Foie Gras, YouTube (May 8, 2013),
 https://m.youtube.com/watch?ebc=ANyPxKqKW0rxBxPvGOCCgPa3OCgDHNE_EcxWwEtfvfez1lW4pboYlupM2
 ymot1K71VS1gqKILo39ZslblpRyiW1QOVottBowmw&v=uW2uiw-p_js; Animal Protection and Rescue League
 (@aprlvideo), Foie Gras: A Decade of Cruelty Exposed, YouTube (Dec. 23, 2011),
 https://m.youtube.com/watch?v=B-
 EDBdGU5fA&ebc=ANyPxKqKW0rxBxPvGOCCgPa3OCgDHNE_EcxWwEtfvfez1lW4pboYlupM2ymot1K71VS
 1gqKILo39ZslblpRyiW1QOVottBowmw; Hudson Valley Foie Gras (@Hudson Valley Foie Gras), Hudson Valley
 Foie         Gras,           YouTube          (Nov.        2,       2013),        https://m.youtube.com/watch?v=-
 uOGxd_fCSk&ebc=ANyPxKoybeP_yRmikTzdBKV--BUFhmq1IctX9iSb3088N1qZCIFOaKyo4RP9kZAiX-
 kCf_HjlZ3xdxEZTe3PGE_bEPb9Jx5b_w.
      34
         Erin Mosbaugh, Debunking Foie Gras, America’s Most Controversial Luxury Ingredient, FIRST WE FEAST
 (Apr. 23, 2014), https://firstwefeast.com/eat/everything-you-need-to-know-about-foie-gras/.

                                                       11
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 12 of 33 PageID #: 12



 a brutal and dangerous procedure referred to by veterinarians as “force-feeding.” For the force-

 feeding procedure used by D’Artagnan's suppliers, a long rigid tube (known as a “gavage tube”)

 is forcibly inserted into ducks’ throats and an unnaturally large quantity of corn and/or grain is

 literally funneled into the birds’ stomachs.35

          27.       Force-feeding leads to myriad health issues from the feeding itself, including neck,

 throat, and lung damage from the insertion of the gavage tube, as well as broken bones and wings

 from handling birds that struggle to avoid force feeding.36

          28.       Additional health issues arise from the unnatural quantity of food and inappropriate

 diet, including hepatic lipidosis (“fatty liver disease”); liver swelling that causes difficulty

 breathing and impairs the functioning of other vital organs; nutritional deficiencies that lead to

 broken bones, lameness, various other illnesses; and higher mortality rates.37

          29.       The following statements from numerous veterinarians, scientists, and government-

 appointed research bodies confirm that force-feeding birds for foie gras causes significant pain,

 suffering, and distress:

                •   “Substantial scientific evidence suggests that force-feeding can cause pain and
                    injury from feeding tube insertion, fear and stress during capture and handling, gait
                    abnormality due to distended livers, pathologies in liver function, and increased
                    mortality. Force-feeding birds to produce foie gras is detrimental to their welfare.”38

                •   “‘This practice causes unacceptable suffering to these animals . . . . It causes pain
                    during and as a consequence of the force feeding, feelings of malaise as the body
                    struggles to cope with extreme nutrient imbalance, and distress due to the forceful
                    handling. The most extreme distress is caused by loss of control of the birds’ most




     35
         The Humane Society of the U.S., An HSUS Report: The Welfare of Animals in the Foie Gras Industry 1 (2012),
 https://www.humanesociety.org/sites/default/files/docs/hsus-report-welfare-foie-gras-industry.pdf [hereinafter An
 HSUS Report].
      36
         Id.
      37
         Id.
      38
         Id.

                                                        12
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 13 of 33 PageID #: 13



                    basic homeostatic regulation mechanism as their hunger control system is over-
                    ridden.’”39

                •   “In my opinion, the force feeding of ducks and geese, for the production of foie
                    gras is a cruel and inhumane practice that should be banned.”40

                •   “The practice of force feeding a duck to produce a fatty liver is inherently cruel.”41

                •   “The Scientific Committee on Animal Health and Animal Welfare concludes that
                    force feeding, as currently practiced, is detrimental to the welfare of the birds.”42

                •   “Animals in this condition would experience constant pain . . . I consider the
                    production of foie gras to be inhumane as it deliberately harms the duck . . .”43

                •   “[T]he short tortured lives of ducks raised for Foie Gras is well outside the norm of
                    farm practice.”44

                •   “[T]here is absolutely no doubt, that force-feeding subjects them to physiological
                    and behavioural [sic] suffering which dramatically reduces their well-being.”45
          30.       According to these experts, there are myriad injuries and illnesses that result from

 the force-feeding process itself. Birds are often left with “pain and injury from handling caused by

 the tubing of the force-feeding funnel; trauma caused by injecting a high-temperature corn mash;

 bruising or perforation of the esophagus when the pipe is inserted; hemorrhaging and inflammation

 of the neck resulting from too forcible an introduction of the pipe to the throat; or asphyxia caused

 by food improperly forced into the trachea.”46




     39
         Id. at 6-7 (Statement of Christine Nicol, Animal welfare scientist and Professor of Animal Welfare at the School
 of Veterinary Science at the University of Bristol).
      40
         The Humane Society of the U.S., Scientists and Experts on Force-Feeding for Foie Gras Production and Duck
 and                                    Goose                                  Welfare                                 4,
 https://thehill.com/sites/default/files/HSUS__ForceFeedingForFoieGrasProductionandDuckandGooseWelfare_0.pdf
 [hereinafter Scientists and Experts on Force-Feeding] (Statement of Ian J.H. Duncan, Emeritus Chair in Animal
 Welfare, University of Guelph, Ontario, Canada).
      41
         Id. (Statement of Lynn R. Dustin, Veterinarian, Bay Area Bird Hospital, San Francisco, California).
      42
         Id. at 6 (Statement of the European Union Scientific Committee on Animal Health and Animal Welfare).
      43
         Id. at 7 (Statement of Tatty M. Hodge, Veterinarian, East Greenbush, New York).
      44
         Id. at 8 (Statement of Ward B. Stone, Wildlife Pathologist, New York State Department of Environmental
 Conservation, Wildlife Pathology Unit, Delmar, New York).
      45
          Id (Statement of Christine Van Berchem, Veterinarian, Brussels, Belgium and René Zayan, Professor of
 Ethology, Université Catholique de Louvain, Louvain-la-Neuve, Belgium).
      46
         An HSUS Report, supra note 35, at 3.

                                                           13
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 14 of 33 PageID #: 14



          31.       Inspections at D’Artagnan supplier Hudson Valley Foie Gras47 confirm that

 D’Artagnan foie gras is no exception. Upon inspection, one veterinarian determined that multiple

 ducks had “died of aspiration pneumonia, a painful condition resulting from food being pushed

 into the birds’ lungs during the force-feeding process.”48 In necropsy reports conducted on duck

 corpses from Hudson Valley Foie Gras, further evidence was found that ducks were “severely

 congested, demonstrated signs of bronchiolitis and aspiration pneumonia, and had food material

 in their lungs.”49

          32.       Further detrimental health effects of force-feeding include “pathological”50

 impairment of liver function, major nutritional deficiencies, breathing issues from enlarged livers,

 difficulty walking from injuries and enlarged livers, skin disorders and lesions, skeletal disorders

 and broken bones, difficulty regulating body temperature, exhaustion, general feelings of malaise,

 among many other health issues.51

          33.       Fatty liver disease is a very common result of force-feeding. Statements from

 multiple scientists, veterinarians, and government-appointed research bodies demonstrate that

 hepatic lipidosis is detrimental to the health and welfare of ducks, and it is a direct result of force-

 feeding practices:

                •   “Force feeding quickly results in birds that are obese and in a pathological state,
                    called hepatic lipidosis or fatty liver disease. There is no doubt, that in this
                    pathological state, the birds will feel very ill.”52

                •   “‘[N]o normal animal has steatosis of the liver to the extent which occurs in all
                    force fed birds. During the force feeding period, liver function is impaired’”;53


     47
        An HSUS Report, supra note 35.
     48
        Id. at 5.
     49
        Id. (Taken from necropsy reports written on December 27, 2002 and January 24, 2003 by Anne Kincaid, DVM,
 Antech Diagnostics, Lake Success, New York).
     50
        See An HSUS Report, supra note 35, at 2-3; Scientists and Experts on Force-Feeding, supra note 40, at 1, 4-8.
     51
        See An HSUS Report, supra note 35; Scientists and Experts on Force-Feeding, supra note 40.
     52
        An HSUS Report, supra note 35, at 2.
     53
        Id.

                                                         14
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 15 of 33 PageID #: 15



                •    “At the end of force-feeding, the liver is indeed a diseased organ. The bird is killed
                    before collapsing on its own.”54

          34.       D’Artagnan suppliers subject ducks to unnatural diets, both in terms of quantity and

 nutritional content. Ducks are “natural omnivores,” yet they are fed “nutritionally incomplete”

 corn-based diets. 55

          35.       Statements from numerous scientists, veterinarians, and government-appointed

 research bodies confirm that this diet is “unnatural” and results in a separate set of health and

 welfare issues including skin disorders,56 lethargy,57 and fragile, deformed, and broken bones.58

          36.        One analysis reported that “[d]uring the force-feeding period, the frequency of

 fractures to the humeral (wing) bones repeatedly reaches 54%.”59

          37.       Inadequate dietary conditions have been specifically documented at D’Artagnan

 supplier Hudson Valley Foie Gras. According to one report, “A chemical analysis of the corn mash




     54
         Id.
     55
         See An HSUS Report, supra note 35, at 2 (Statement from Yvan Beck Veterinarian, Brussels, Belgium that
 “The food given to palmipeds [waterfowl] does not cover the physiological needs of this species. It is an unbalanced
 diet, designed to artificially cause hepatic lipidosis.”).
      56
         See An HSUS Report, supra note 35, at 4 (“Bone and skin disorders linked to the nutritional deficiencies in the
 diet of force-fed birds may exacerbate the problem [of bumblefoot].” and Statement from Greg Harrison, Diplomate
 of the American Board of Veterinary Practitioners and the European College of Avian Medicine and Surgery that
 “‘[Nutritional] imbalances also lead to a skin disorder known as hyperkeratosis (thinning, flaking, excess callus
 formation, slow healing).’”).
      57
         See An HSUS Report, supra note 35, at 6-7 (Statement from Christine Nicol, Animal welfare scientist and
 Professor of Animal Welfare at the School of Veterinary Science at the University of Bristol that “‘This practice
 causes unacceptable suffering to these animals.... feelings of malaise as the body struggles to cope with extreme
 nutrient imbalance … The most extreme distress is caused by loss of control of the birds’ most basic homeostatic
 regulation mechanism as their hunger control system is over-ridden [sic].’”).
      58
         See An HSUS Report, supra note 35, at 4 (Statement from Greg Harrison, Diplomate of the American Board of
 Veterinary Practitioners and the European College of Avian Medicine and Surgery that “The lack of sufficient protein,
 vitamins and minerals (calcium) leads the young birds’ rapidly growing bones to be structurally flawed
 (osteodystrophy). This leads to bending and breaking (rickets).”); Scientists and Experts on Force-Feeding, supra
 note 40, at 2 (Statement from Yvan Beck Veterinarian, Brussels, Belgium that “Deterioration of the musculoskeletal
 system resulting in fractures of bones is common [in force-fed ducks], in part because immobilization of animals in
 cages, nutritional imbalance of portions (deficiency in proteins and in minerals), hormonal disturbance and excessive
 weight which all affect bone growth.”).
      59
         See An HSUS Report, supra note 35, at 4.

                                                          15
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 16 of 33 PageID #: 16



 used at Hudson Valley Foie Gras in New York established the feed did not meet the nutrient

 requirements of ducks, being ‘too low in protein and too high in trace minerals.’”60

          38.      Breathing issues are also a common issue among force-fed ducks. According to a

 report published by the European Food Safety Authority’s Panel on Animal Health and Welfare

 (formerly the European Union Scientific Committee on Animal Health and Animal Welfare

 (“SCAHAW”)),61 force-feeding causes overheating and panting due to excessive heat “generated

 by their forced over-consumption of grain.”62 Additionally, veterinary experts and research

 pathologists have concluded that force-fed birds’ massively overgrown livers put pressure on their

 lungs and affects respiration.63

          39.      Difficulty walking and lameness are also common health and welfare detriments of

 force-feeding ducks for foie gras production. SCAHAW’s report notes that force-feeding causes

 “severely impaired” walking ability due to “expanded livers,” excess weight, and rapid growth.64

 Another research study on liver disease in birds used in foie gras production found that “some of

 the birds who died had such difficulty walking that they could not access drinking water.”65

          40.      Illnesses and injury can compound, as in the case of bumblefoot, a “painful

 condition” that is exacerbated by poor nutrition and “can progress into the joint of the foot causing

 pain and difficulty walking.”66

          41.      A whole host of other illnesses can arise from the force-feeding practices.67


     60
         Id. at 2.
     61
         Id. at 5; National Advertising Division, Case No. 4959, D’Artagnan, Inc. Foie Gras Case Report (Jan. 16, 2009)
 (“the SCAHAW report … is the most comprehensive, objective and reliable review of foie gras production utilizing
 both scientific data and observations of actual foie gras production condition.”).
      62
         Id.
      63
         See Scientists and Experts on Force-Feeding, supra note 40, at 2, 6-7.
      64
         See An HSUS Report, supra note 35, at 4.
      65
         Id. at 5.
      66
         Id. at 4.
      67
         See An HSUS Report, supra note 35, at 4-5 (“anoxemia, due to insufficient aeration; toxemia, which is an
 intoxication of the blood; cirrhosis of the liver; candidosis, which is provoked by a yeast which profits from esophageal

                                                           16
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 17 of 33 PageID #: 17



          42.      Analysis from multiple reports reflects the unnaturalness of the gavage process, as

 compared to natural eating habits of migratory birds, who consume large quantities of food prior

 to migration. Specifically, expert veterinarians have concluded that “There is however no

 comparison between what nature planned . . . and the extreme result which is imposed by force-

 feeding on the organism.”68 Experts have further concluded that no duck species “gorge to the

 extent of causing illness or making themselves incapable of breathing or walking, which results

 from force feeding.”69

          43.      Moreover, despite D’Artagnan’s claims that its ducks are raised in “low-stress”

 environments and “feel no stress,” severe distress is inevitably caused by the force-feeding of

 ducks used in foie gras production and the injuries and disease that accompany it. According to

 the SCAHAW research study, birds routinely try to escape and avoid force-feeding, indicating

 their “aversion” to the procedure.70


          44.      As a result of the numerous ailments and injuries caused by force-feeding, ducks

 used for foie gras production suffer mortality rates that are 10 to 20 times higher during the force

 feeding period,71 which the SCAHAW report notes is “lethal when the procedures are

 continued.”72


     B.         Video Evidence Confirms Systemic Mistreatment of Ducks in D’Artagnan’s
                Supply Chain.



 inflammations (due to the feeding tube, for example); feeding tube injuries, caused by clumsiness, which can go as
 far as the bursting of the crop; ‘blue thigh,’ due to internal muscular hemorrhages provoked by a deficiency in vitamin
 K and poor manipulation of the animals.”), 5 (“diseases suffered by force-fed ducks and geese include ‘[i]njuries;
 bowel obstruction; indigestion; tympanism; parasitism; amidostimosis; epomidiostimosis; spirurosis; enteritis;
 intestinal indigestion; fibrosis of the liver; hypoglycemic coma; bronchial obstruction.’”).
      68
         See Scientists and Experts on Force-Feeding, supra note 40, at 2.
      69
         Id. at 4.
      70
         Id.
      71
         Id. at 1.
      72
         See An HSUS Report, supra note 36, at 5.

                                                          17
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 18 of 33 PageID #: 18



          45.     Videos posted by D’Artagnan’s own supplier demonstrate that ducks used for the

 products are raised in inhumane overcrowded conditions.

          46.     Despite D’Artagnan’s claims that ducks used for the Products have “room to

 stretch” in “low-stress” “open-air” barns,73 videos filmed by Hudson Valley Foie Gras itself reveal

 that the birds are raised in densely-packed warehouse-like facilities that provide no access to the

 outdoors.74

          47.     None of the footage promoted by Hudson Valley Foie Gras75 shows that its ducks

 have meaningful “space to roam”76 or that it adheres to a “commitment to . . . free-range”77

 practices. Furthermore, it does not reflect “a low-stress environment on 200 acres in the lush valley

 of the Hudson River.”78

 Figure 6:




                                                                                                          79




     73
         Hudson Valley, Hudson Valley Foie Gras: Episode 3: The Practices - Part 1, Vimeo (Aug. 9, 2015, 9:11 PM),
 https://vimeo.com/135827595.
      74
         Supra note 33.
      75
         See Hudson Valley Foie Gras (@Hudson Valley Foie Gras), Hudson Valley Foie Gras, supra note 33; Hudson
 Valley, Hudson Valley Foie Gras: Episode 3: The Practices - Part 1, supra note 73.
      76
         D’Artagnan Story, supra note 6.
      77
         Corporate Gifts, supra note 2.
      78
         Mousse of Duck Foie Gras, supra note 12.
      79
         Hudson Valley, Hudson Valley Foie Gras: Episode 3: The Practices - Part 1, supra note 73.

                                                       18
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 19 of 33 PageID #: 19



          48.    To the contrary, this footage reveals conditions that prevent ducks from expressing

 their natural, instinctual behaviors. In nature, ducks would “spend much of their time foraging and

 maintaining their plumage by bathing and preening,” but they are unable to do so when “housed

 at high densities,” as is the case at D’Artagnan suppliers.80 Ducks used for the Products are unable

 to bathe and preen properly because they are not provided with access to water in which to swim.

 Foraging is an important instinctual behavior that is prevented during the force-feeding period

 because ducks are force-fed rather than allowed to forage for food.81 Researchers agree that “[t]he

 absence of opportunities to engage in such instinctual behavior is likely to cause frustration and

 stress.”82

          49.    Moreover, despite D’Artagnan’s representations that ducks used for the Products

 are “never caged,” the reality is that ducks are crammed into crowded cages in groups, as shown

 below.

 Figure 7:




                                                                                               83




     80
        See An HSUS Report, supra note 35, at 5-6.
     81
        See id.; Scientists and Experts on Force-Feeding, supra note 40, at 4.
     82
        See An HSUS Report, supra note 36, at 6.
     83
        Hudson Valley Foie Gras (@Hudson Valley Foie Gras), Hudson Valley Foie Gras, supra note 33.

                                                      19
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 20 of 33 PageID #: 20




         50.       Multiple undercover investigations of Hudson Valley Foie Gras provide further

 evidence of inhumane treatment of the ducks used for the Products.

         51.       A 2013 investigation conducted by nonprofit organization Mercy For Animals

 (“MFA”) revealed further abuses at Hudson Valley Foie Gras’s farms.84

         52.       MFA’s video also shows blood-covered ducks awaiting slaughter in small cages,

 ducks being roughly grabbed by their wings and throats and pulled toward the gavage by handlers,

 and ducks being grabbed by their wings, shackled upside down, and having their throats slit for

 slaughter. Further abuses include ducks being crammed into transport crates ahead of slaughter

 and roughly yanked from cages.85

         53.       During the MFA investigation ducks can be seen in dark, windowless, crowded

 sheds. The video shows birds panting and having difficulty breathing. A worker is filmed saying

 the following in Spanish following a force-feeding, “Sometimes the duck doesn’t get up and it

 dies. There have been times that 20 ducks were killed. When the duck starts doing this, they

 sometimes die right here.” The bodies of ducks who died before reaching slaughter are left in open

 garbage cans in plain view of the other birds still being raised and force-fed.86

         54.       Nonprofit organization People for the Ethical Treatment of Animals (“PETA”)

 conducted undercover investigations into Hudson Valley Foie Gras farms, as well. They report the

 following on their website:

               •   “A PETA investigation at Hudson Valley Foie Gras in New York (previously called
                   ‘Commonwealth Enterprises’) found that a single worker was expected to force-
                   feed 500 birds three times each day. The pace meant that they often treated the birds
                   roughly and left them injured and suffering. So many ducks died from ruptured

    84
        Mercy For Animals (@mercyforanimals), Amazon Cruelty – Mercy For Animals Exposes Suffering Behind
 Foie Gras, supra note 33.
     85
        Id.
     86
        Id.

                                                    20
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 21 of 33 PageID #: 21



                   organs resulting from overfeeding that workers who killed fewer than 50 birds per
                   month were given a bonus. A worker told a PETA investigator that he could feel
                   tumor-like lumps, caused by force-feeding, in some ducks’ throats. One duck had
                   a maggot-ridden neck wound so severe that water spilled out of it when he drank.

               •   “Another PETA investigation at Hudson Valley in 2013 documented that prior to
                   the force-feeding period, young ducks were crammed by the thousands into huge
                   warehouse-like sheds in conditions that are virtually identical to those for “broiler”
                   chickens and turkeys on factory farms. Ducks who were being force-fed were
                   confined, up to a dozen at a time, to a pen measuring just 4 feet by 6 feet. PETA’s
                   investigator saw workers drag ducks by their necks along the wire floor and pin
                   them between their legs before ramming the metal force-feeding tubes down their
                   throats.”87
         55.       A 2008 investigation conducted by nonprofit organization Compassion Over

 Killing (“COK”) revealed systemic abuse at D’Artagnan supplier Hudson Valley Foie Gras’s

 Ferndale, New York farm. During a scheduled tour of the farm, an investigator filmed birds during

 the force-feeding and slaughter processes. 88

         56.       In COK’s video ducks are seen being pulled by their wings by handlers during the

 feeding process in order to bring them closer to the gavage tube. Ducks were shown huddling in a

 corner of their pens while others were being force fed. Footage shows a duck bleeding from his or

 her neck while in a cage awaiting slaughter. Multiple ducks were shown in cages ahead of

 slaughter. Workers held ducks by their wings before shackling them upside down for slaughter.89


 III.    D’Artagnan’s Animal Welfare Representations Are Materially Misleading to
         Consumers.

         57.       Consumers care about animal welfare. Many consumers are willing to pay more for

 products that they believe come from humanely treated animals, as several consumer studies have

 documented.


      87
           People for the Ethical Treatment of Animals, Foie Gras: Cruelty to Ducks and Geese,
 https://www.peta.org/issues/animals-used-for-food/factory-farming/ducks-geese/foie-gras/ (last visited Oct. 23,
 2019).
      88
         Compassion Over Killing (@tryveg), COK Goes Undercover Inside Hudson Valley Foie Gras, supra note 33.
      89
         Id.

                                                       21
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 22 of 33 PageID #: 22



          58.     For example, a 2015 Consumer Reports survey found that consumers deem it

 important that food not be produced via standard factory-farm methods. For example, 84% of food

 shoppers said that it was “important” or “very important” to provide better living conditions for

 animals.90

          59.     According to a 2013 survey conducted by the American Humane Association, 89%

 of consumers were very concerned about farm animal welfare, and 74% stated that they were

 willing to pay more for humanely raised meat products.91

          60.     A 2018 study published in the journal Animals found that the weighted average of

 consumers’ marginal willingness to pay for products from humanely treated animals was $0.96 for

 one pound of chicken breast (a 48% premium).92

          61.     There is ample evidence that these consumers’ concerns apply specifically to ducks

 raised for foie gras.

          62.     A 2004 Zogby poll found that 77% of U.S. adults believe the practice of force-

 feeding ducks and geese should be banned.93

          63.     In 2019, a statewide ban on the sale of force-fed foie gras products in California

 went into effect.94 A 2013 decision by the U.S. Court of Appeals for the Ninth Circuit determined

 that the law was passed because the State believed the practice was “cruel to animals.”95

          64.     There is also substantial evidence that D’Artagnan’s Animal Welfare

 Representations are misleading to consumers.


     90
         Consumer Reports, Natural Food Labels Survey (2015).
     91
         Am. Humane Ass’n, Humane Heartland Farm Animal Welfare Survey (2013),
 https://www.americanhumane.org/app/uploads/2013/08/humane-heartland-farm-animals-survey-results.pdf.
      92
         C. Victor Spain et al., Are They Buying It? United States Consumers’ Changing Attitudes Toward More
 Humanely Raised Meat, Eggs, and Dairy, 8 Animals 128 (2018).
      93
         See An HSUS Report, supra note 35, at 7.
      94
         California foie gras ban goes into effect after Supreme Court rejects challenge, Los Angeles Times (Jan. 7,
 2019, 5:05 PM), https://www.latimes.com/business/la-fi-foie-gras-prohibition-court-ruling-20190107-story.html.
      95
          Ass’n des Eleveurs de Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 952 (9th Cir. 2013).

                                                        22
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 23 of 33 PageID #: 23



         65.      For example, a 2016 Consumer Reports survey found that a majority of consumers

 believed the following about animal products marketed as “humanely raised”:

                  •   the animals had adequate living space (77%)

                  •   the animals went outdoors (68%)

                  •   the animals were raised without cages (57%)

                  •   the animals were slaughtered humanely (71%)

                  •   the farm was inspected to verify this claim (82%).96

         66.      Given that the ducks used for the Products do not have outdoor access or adequate

 living space; that they are confined in group cages during force-feeding; and that they are raised

 and slaughtered inhumanely, D’Artagnan’s Animal Welfare Representations are clearly

 misleading to consumers.

         67.      Furthermore, contrary to D’Artagnan’s website claim that their farms “adhere to

 strict standards and share our commitment to . . . humane farming practices,”97 the National

 Advertising Division of the Better Business Bureau has previously determined that reasonable

 consumers would be misled by such statements by D’Artagnan because no such regulation of

 oversight standards exists regarding the “day-to-day animal husbandry practices for foie gras

 production.”98 This is further evidence that D’Artagnan’s “humane” claims are false, in light of

 consumer expectations that meaningful inspections will take place at farms that raise animals for

 such products.

         68.      D’Artagnan’s suppliers’ practices are so clearly inhumane that its main supplier has

 been unwilling to stand by its own prior claims of “humane” treatment. Following the filing of a



    96
       Consumer Reports, Food Labels Survey (2016).
    97
       Corporate Gifts, supra note 2.
    98
       National Advertising Division, supra note 61.

                                                       23
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 24 of 33 PageID #: 24



 lawsuit against Hudson Valley Foie Gras, the company removed the word “humane” from its

 website.99

           69.      D’Artagnan’s other Animal Welfare Representations, in addition to its “humane”

 claims, are also false and misleading.

           70.      For example, the first definition for “open-air” in Merriam-Webster dictionary is

 “outdoor” and second definition is “the space where air is unconfined especially:

 OUTDOORS.”100 As set forth above, D’Artagnan’s suppliers’ purportedly “open-air” facilities are

 actually dark warehouse-like sheds that provide no access to the outdoors.

           71.      Moreover, despite D’Artagnan’s representations that ducks used for the Products

 are “never caged,” the densely-packed wire-sided enclosures (see Figure 7 supra) used by its

 suppliers during force-feeding conform to the definition of “cage” used by multiple dictionaries.

 For example, Merriam-Webster defines a “cage” as “a box or enclosure having some openwork

 for confining or carrying animals (such as birds).”101 The Oxford English dictionary defines “cage”

 as “a structure of bars or wires in which birds or other animals are confined.”102 Cambridge

 Dictionary defines “cage” as “a structure shaped like a box but with bars or wires as its sides, for

 keeping pets or for housing animals.”103




     99
          Animal Legal Defense Fund, Foie Gras, https://aldf.org/issue/foie-gras/ (last visited Oct. 23, 2019).
     100
           Open-air, Merriam-Webster, https://www.merriam-webster.com/dictionary/open-air (last visited Oct. 23,
 2019).
     101
          Cage, Merriam-Webster, https://www.merriam-webster.com/dictionary/cage?src=search-dict-hed (last visited
 Oct. 23, 2019).
      102
          Cage, Lexico, https://www.lexico.com/en/definition/cage (last visited Oct. 23, 2019). (“Lexico.com is a new
 collaboration between Dictionary.com and Oxford University Press (OUP) to help users worldwide with everyday
 language challenges. Lexico is powered by Oxford’s free English and Spanish dictionaries”).
      103
          Cage, Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/cage (last visited Oct. 23,
 2019).

                                                          24
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 25 of 33 PageID #: 25



        72.     Similarly, D’Artagnan’s claims that its suppliers provide a “low-stress”

 environment and allow “natural” behaviors are demonstrably false in light of the scientific

 evidence to the contrary set forth above.

        73.     Thus, reasonable consumers are misled by D’Artagnan’s Animal Welfare

 Representations, including that ducks raised for the Products are raised “humanely” in “low

 stress,” “open-air” conditions where they can express “natural behaviors.”



                                             PARTIES

        74.     Defendants D’Artagnan, Inc. and D’Artagnan, LLC are incorporated in New Jersey

 and has their principal executive offices in Union, New Jersey. D’Artagnan produces, processes,

 markets, and distributes foie gras products, as well as other products.

        75.     D’Artagnan’s foie gras Products are marketed to and available to be shipped to New

 York consumers, including in this District. The Products are also sold to restaurants and retailers

 in the District and surrounding areas.

        76.     Plaintiff Voters For Animal Rights (“VFAR”) is a 501(c)(4) nonprofit organization

 that helps elect candidates who support animal protection, lobbies for laws to stop animal cruelty,

 and promotes the interests of citizens and consumers who support the humane treatment of

 animals.

        77.     Plaintiff VFAR is headquartered in the Eastern District of New York and performs

 work in New York. All of Plaintiff VFAR’s staff reside and work in or near the Eastern District.

 Plaintiff VFAR has over 60,000 supporters who reside in New York State.

        78.     In its public education, lobbying, network-building, and mobilization activities,

 Plaintiff VFAR works with a broad range of public interest organizations to challenge inhumane



                                                 25
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 26 of 33 PageID #: 26



 practices and to encourage consumers, citizens, and government officials to promote animal

 welfare.

           79.    Plaintiff VFAR represents and advances the rights and interests of animals by

 educating consumers, voters, and state and local representatives on animal cruelty, food safety,

 industrial agriculture, and environmental sustainability issues. For example, Plaintiff VFAR

 engages in extensive efforts to educate consumers, voters, and state and local representatives about

 the realities of foie gras production. For example, Plaintiff VFAR is one of the leading

 organizations working to ban the sale of foie gras in New York City and the production of foie

 gras in New York State.

           80.    D’Artagnan is the largest distributor of foie gras in the United States and its

 marketing and advertising has exercised unparalleled influence on consumer perception of its

 Products and the foie gras industry more broadly.104

           81.     D’Artagnan’s misleading advertising has directly decreased the effectiveness of

 Plaintiff VFAR’s efforts to reduce foie gras consumption and its work to prohibit the sale and

 production of foie gras.

           82.    D’Artagnan admits that its Animal Welfare Representations are, in part, intended

 to “debunk the claims” made by advocates working on “a potential ban on foie gras.”105

           83.    D’Artagnan’s misleading Animal Welfare Representations predictably undermine

 Plaintiff VFAR’s efforts to reduce consumption of foie gras—in addition to decreasing public

 support for Plaintiff’s legislative efforts to ban foie gras production. For example, research

 commissioned by the foie gras industry suggests that a majority of consumers who are informed



     104
         See supra note 34.
     105
          Ariane Daguin, Au revoir foie gras? The facts say non, Crain’s New York Business (June 18, 2019),
 https://www.crainsnewyork.com/op-ed/au-revoir-foie-gras-facts-say-non.

                                                        26
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 27 of 33 PageID #: 27



 about cruel foie gras production practices will support a ban on foie gras production.106 This

 research further shows that if those same consumers are exposed to misleading pro-industry

 messaging, including that ducks used for foie gras are “hand-fed” and treated “humanely”, then a

 majority will oppose legislation to ban foie gras production.107 Thus, D’Artagnan’s false and

 deceptive Animal Welfare Representations—which promote these same false narratives of

 humane, natural, low stress and “hand-fed” production to New York consumers—have directly

 decreased the effectiveness of Plaintiff VFAR’s public education efforts regarding the cruel reality

 of foie gras production. This has necessitated increased educational efforts to counteract this

 deceptive marketing in order to ensure the success of its efforts to decrease foie gras consumption

 and to prohibit its sale and production.

         84.      As a result of D’Artagnan’s legal violations, Plaintiff VFAR has suffered injury in

 fact and has lost money or property. Specifically, Plaintiff VFAR has expended its resources to

 counteract D’Artagnan’s misrepresentations.

         85.      Plaintiff VFAR has drafted and promoted online action alerts, email blasts, blog

 posts and social media posts;108 created and distributed educational flyers; and conducted outreach

 to journalists to counter the falsehoods spread by D’Artagnan’s marketing that leads consumers to

 believe that foie gras sold in New York comes from animals raised in conformance with




      106
                  Change        Research,        2019        New       York        City         Voters        Poll,
 https://drive.google.com/file/d/1IWXt7_DXNX2Ja67wS9jslGEvCyLUdoNJ/view.
      107
          Id.
      108
              See    e.g.,   Foie    Gras     Myths     Busted,   NYC     Foie     Gras    (Feb.     26,    2019),
 https://www.nycfoiegras.com/blog/2019/2/11/foie-gras-myths-busted (Contains variety of information, including
 quotes from animal welfare experts regarding the “inhumane” and “distressing” conditions of foie gras production);
 Voters For Animal Rights (@votersforanimalrights), Facebook (Sept. 4, 2019, 8:00 AM),
 https://www.facebook.com/votersforanimalrights/posts/1137784929738636?__tn__=-R (Describing stressful and
 inhumane conditions observed in barns at D’Artagnan supplier Hudson Valley Foie Gras); Voters For Animal Rights
 (@theanimalvoters),             Twitter          (Sept.         3,          2019,           12:06           PM),
 https://twitter.com/theanimalvoters/status/1168918070812925952 (Sharing photograph depicting the force-feeding of
 ducks used for foie gras).

                                                        27
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 28 of 33 PageID #: 28



 D’Artagnan’s Animal Welfare Representations. Specifically, Plaintiff VFAR has drafted and

 disseminated materials that demonstrate that, contrary to D’Artagnan’s “humane” marketing, birds

 used by commercial foie gras producers like D’Artagnan are force-fed and raised in

 “inhumane,”109 painful,110 “stressful” conditions111 of extreme confinement112 that restrict the birds

 from exhibiting their natural behaviors.113


     109
           See e.g., Voters For Animal Rights (@theanimalvoters), Twitter (July 25, 2019, 07:31 PM),
 https://twitter.com/theanimalvoters/status/1154534701421518848 (“The #foiegras industry can try to spin this any
 way they want, but the reality is that there is no ‘humane’ way to shove a pole down a duck's throat.
 https://newfoodeconomy.org/new-york-city-foie-gras-ban-gavage/ #banfoiegras”); Veterinary Professional Support
 for New York City’s Intro 1378 to Prohibit Sale of Foie Gras from Force-Fed Birds, NYC Foie Gras (Feb, 26, 2019),
 https://www.nycfoiegras.com/blog/veterinary-professionals (“Foie gras is a luxury food produced by inserting a pipe
 down the esophagus and inhumanely force-feeding ducks or geese up to several times daily, in order to intentionally
 induce hepatic lipidosis, a disease state of liver enlargement.”); Hudson Valley Foie Gras: An Industrial Foie Gras
 Factory Farm, NYC Foie Gras (July 31, 2019), https://www.nycfoiegras.com/blog/2019/7/31/hudson-valley-foie-
 gras-an-industrial-foie-gras-factory-farm (“[D’Artagnan supplier Hudson Valley Foie Gras] tried to define itself as
 ‘The Humane Choice’ in its promotional materials while brutalizing ducks for gourmet profits. Their false advertising
 violated state and federal laws by telling consumers force-fed foie gras was ‘humane.’ HVFG removed its deceptive
 ‘humane’ language.”).
      110
          See e.g., Voters For Animal Rights (@votersforanimalrights), Facebook (Aug. 2, 2019),
 https://www.facebook.com/votersforanimalrights/posts/1115014288682367?__tn__=-R (“Our Political Advisor,
 Matt Dominguez: ‘Foie gras produced through force-feeding and ducks suffer greatly from ruptured organs,
 esophagus trauma, broken bones, illnesses, and diseases as a result of having a foot-long metal feeding pipe
 violently shoved down their throats (three times a day) for the sole-purpose of swelling and diseasing their liver to
 ten times its normal, healthy size.’”); NYC Foie Gras, https://www.nycfoiegras.com/ (last visited Oct. 23, 2019)
 (“Force-feeding causes a number of injuries: bruising or perforation of the esophagus; hemorrhaging and
 inflammation of the neck resulting from the repeated insertion of the pipe to the throat; and asphyxia caused by food
 improperly forced into the trachea.”).
      111
          See e.g., NYC Foie Gras, https://www.nycfoiegras.com/ (last visited Oct. 23, 2019) (“Like all animals,
 including humans, ducks and geese experience great fear, as well as acute and chronic stress from the multiple daily
 force-feedings and the pain associated with them.”); Veterinary Professional Support for New York City’s Intro
 1378 to Prohibit Sale of Foie Gras from Force-Fed Birds, NYC Foie Gras (Feb, 26, 2019),
 https://www.nycfoiegras.com/blog/veterinary-professionals (“‘The practice of force-feeding amounts of food far
 beyond the limits of the duck’s need to eat causes pain and suffering. Ducks are highly capable of feeling pain,
 especially in the throat area. They have a gag reflex that would be overcome by the tube insertion, and this would
 cause distress in the bird.’ - Dr. Debra Teachout, DVM, MVS”).
      112
           See e.g., Hudson Valley Foie Gras Factory Farm Investigations, NYC Foie Gras (Aug. 1, 2019),
 https://www.nycfoiegras.com/blog/hudson-valley-foie-gras-factory-farm-investigations (Discussing investigation at
 D’Artagnan supplier Hudson Valley Foie Gras in which birds were shown in close confinement in their pens).
      113
          See e.g., Veterinary Professional Support for New York City’s Intro 1378 to Prohibit Sale of Foie Gras from
 Force-Fed Birds, NYC Foie Gras (Feb, 26, 2019), https://www.nycfoiegras.com/blog/veterinary-professionals
 (Contains detailed information from veterinary professionals, including the following statement: “‘The process
 overrides the natural system of hunger and satiety and the birds in the video appear to be frightened and distressed -
 they move immediately away from the handler as soon as they are released.’ - Dr. Sara Shields, PhD, an animal welfare
 expert with an emphasis in poultry.”); Foie Gras Myths Busted, NYC Foie Gras (Feb. 26, 2019),
 https://www.nycfoiegras.com/blog/2019/2/11/foie-gras-myths-busted (“Approximately 95% of the birds used in U.S.
 foie gras production are Muscovy or Muscovy/Mallard hybrid ducks. Because both breeds are dabbling ducks and not
 diving ducks, their natural, swallowed diet consists primarily of aquatic plants and insects, or sometimes small fish,
 but not ‘large prey.’”).

                                                          28
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 29 of 33 PageID #: 29



           86.   In order to correct public and consumer perceptions that were manipulated by false

 narrative of humane treatment spread by D’Artagnan, Plaintiff VFAR spent hundreds of hours and

 thousands of dollars on assessing and refining its educational outreach efforts, on disseminating

 its materials, and on conducting a poll of New York voters.114

           87.   D’Artagnan’s successful “humane” marketing scheme has played a pivotal role in

 the creation and perpetuation of the foie gras industry in New York and the United States and has

 compelled to Plaintiff VFAR to expend resources on lobbying to ban the sale and production of

 foie gras, which exists largely as a result of D’Artagnan’s marketing efforts. Plaintiff VFAR has

 expended resources on lobbying including the development of written advocacy materials as well

 as organizing, scheduling, traveling to, and attending meetings with elected officials and hearings

 with state and local legislative bodies. Moreover, Plaintiff VFAR has diverted resources from its

 advocacy activities to litigation-related research and other efforts in anticipation of litigation

 regarding D’Artagnan’s Animal Welfare Representations.

           88.   Plaintiff VFAR mobilized over 5,000 supporters in New York City to engage

 directly in foie gras-related advocacy, through lobbying trainings,115 holding rallies,116 and

 encouraging them to take action from home by calling, emailing, and Tweeting at their elected




     114
             Mason-Dixon Polling & Strategy, New York City Voter Poll February 2019,
 https://static1.squarespace.com/static/5c5711b1da50d32f334c8116/t/5c7413b1652deae98e4da818/1551111089835/
 VFARNewYorkCity219Poll.pdf (Polling results showed that 81% of New York City voters support a prohibition on
 the sale of foie gras from force-fed birds).
      115
                  Voters        For          Animal     Rights        (@votersforanimalrights),    Facebook,
 https://www.facebook.com/events/350778415619418/ (last visited Oct. 23, 2019) (A Facebook event page titled
 “Lobbying For Animals Organizing Meeting” event held on June 12, 2019).
      116
                  Voters        For          Animal     Rights        (@votersforanimalrights),    Facebook,
 https://www.facebook.com/events/452130295358045/ (last visited Oct. 23, 2019) (A Facebook event page titled
 “NYC Rally & Committee Hearing For Animal Rights Legislation” event held on June 18, 2019).

                                                     29
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 30 of 33 PageID #: 30



 officials117 and educating their friends and family on the inhumane production of foie gras via

 social media.118

             89.     As the largest foie gras retailer in the United States, D’Artagnan’s influential and

 far-reaching marketing representations have a compounding negative impact on Plaintiff VFAR’s

 educational and advocacy efforts, in addition to the negative impacts caused by similar

 misrepresentations from other less influential companies that market foie gras products. Likewise,

 D’Artagnan’s marketing representations have compelled and continue to compel Plaintiff VFAR

 to expend additional resources on education and advocacy, above and beyond that which Plaintiff

 VFAR would have expended in the absence of D’Artagnan’s unlawful marketing scheme.

             90.     If D’Artagnan’s unlawful marketing is not enjoined, Plaintiff VFAR will be

 required to expend additional resources in the future to reduce foie gras consumption and to

 prohibit the sale and production of foie gras. For example, Plaintiff VFAR will be required to and

 has begun efforts to expend additional resources to support the passage of foie gras-related

 legislation in jurisdictions across the country, including at the New York State level. Based on the

 documented effect of D’Artagnan’s past unlawful marketing, Plaintiff VFAR anticipates that this

 campaign will be significantly undermined, requiring further expenditure of resources, if the

 unlawful marketing is not enjoined.

             91.     Plaintiff VFAR will also be required to spend additional resources on public

 advocacy regarding a foie gras sales ban recently passed by the New York City Council.

 Regardless of whether the ban is enacted, Plaintiff VFAR will also be compelled to expend

 additional resources on educating New York City restaurants and consumers about the truth of


     117
            Email from Voters For Animal Rights to listserv subscribers (Aug. 19, 2019, 10:02 AM) (Contains call to
 action).
     118
         Email from Voters For Animal Rights to listserv subscribers (Aug. 29, 2019, 09:35 PM) (Contains call to
 action and shares news article).

                                                          30
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 31 of 33 PageID #: 31



 D’Artagnan’s production practices at least until 2022—when the proposed ban would go into

 effect, if enacted. Based on the documented effect of D’Artagnan’s past unlawful marketing,

 Plaintiff VFAR anticipates that this advocacy will be significantly undermined, requiring further

 expenditure of resources, if the unlawful marketing is not enjoined.

         92.      Moreover, if the New York City bill goes into effect, VFAR will be required to

 expend additional resources to ensure that the law is enforced (e.g., through identifying and

 reporting violations) and to ensure the law is upheld in the court of law119 and supported in the

 court of public opinion. Based on the documented effect of D’Artagnan’s past unlawful marketing,

 Plaintiff VFAR anticipates that these efforts will be significantly undermined, requiring further

 expenditure of resources, if the unlawful marketing is not enjoined.

                                      JURISDICTION AND VENUE

         93.      This Court has personal jurisdiction over the parties in this case.

         94.      Plaintiff VFAR’s headquarters is located in the Eastern District of New York and

 it consents to this Court having personal jurisdiction over the organization.

         95.      This Court has personal jurisdiction over D’Artagnan because D’Artagnan has

 purposefully availed itself of the New York consumer market, and distributes the Products to

 locations and throughout New York, including in the Eastern District of New York, where the

 Products are purchased.

         96.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C.

 § 1332 (diversity). Plaintiff VFAR is a citizen of the state of New York and Defendant D’Artagnan




 119
    D’Artagnan supplier Hudson Valley Foie Gras has stated that the company intends to file suit to overturn the
 New York City ban. Verena Dobnik, New York City Lawmakers Pass Bill Banning Sale of Foie Gras, the
 Washington Post (Oct. 30, 2019) https://www.washingtonpost.com/national/new-york-city-lawmakers-pass-bill-
 banning-sale-of-foie-gras/2019/10/30/21cb5cbc-fb81-11e9-9e02-1d45cb3dfa8f_story.html/.

                                                         31
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 32 of 33 PageID #: 32



 is a citizen of the state of New Jersey. The matter in controversy exceeds the sum or value of

 $75,000, exclusive of interest and costs.

        97.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b), because a

 substantial portion of the events or omissions giving rise to the claims occurred in this District.

 D’Artagnan aims its marketing and advertising at consumers within New York and in the Eastern

 District of New York. D’Artagnan advertising is accessible in New York and in the Eastern District

 of New York. D’Artagnan products can be, and are, purchased in stores and online by New York

 consumers and delivered to locations within the Eastern District. Plaintiff VFAR suffered an injury

 in the Eastern District of New York.


                                        CAUSE OF ACTION

 Violations of the New York General Business Law

        98.     Plaintiff VFAR incorporates by reference all the allegations of the preceding

 paragraphs of this Complaint.

        99.     This action is brought under New York General Business Law (“GBL”) § 349,

 which makes deceptive acts and practices unlawful. This action is also brought under GBL § 350,

 which makes false advertising unlawful.

        100.    D’Artagnan has advertised and marketed the Products with terms such as

 “humanely raised,” “hand-feeding,” “no stress,” “never caged,” “space to roam,” and “natural

 behaviors” when, in fact, the ducks used for the Products are routinely: (1) force-fed in an

 inhumane manner than causes extreme suffering and disease; and (2) raised, fed, handled, and

 slaughtered in inhumane, crowded, and stressful conditions of confinement that prevent the

 expression of their natural behaviors. Thus, D’Artagnan has violated GBL § 349 and § 350 by

 engaging in deceptive acts and practices and by engaging in false advertising.

                                                 32
Case 1:19-cv-06158-MKB-RLM Document 1 Filed 10/31/19 Page 33 of 33 PageID #: 33



                                    JURY TRIAL DEMAND

        101.    Plaintiff VFAR hereby demands a trial by jury.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff VFAR prays for judgment against D’Artagnan and requests the

 following relief:

            a. A declaration that D’Artagnan’s conduct is in violation of GBL § 349 and § 350;

            b. An order enjoining D’Artagnan’s conduct found to be in violation of GBL § 349

                and § 350, as well as requiring corrective advertising;

            c. An order granting Plaintiff costs and disbursements, including reasonable

                attorneys’ fees and expert fees, and prejudgment interest at the maximum rate

                allowable by law; and

            d. Any such further relief as this Court may deem to be just and proper.



                                                      RICHMAN LAW GROUP




                                                      __________________________________
                                                      Kim E. Richman (N.Y. Bar No. 4173274)
                                                      Jay Shooster (N.Y. Bar No. 5549480)
                                                      Richman Law Group
                                                      8 W. 126th Street
                                                      New York, NY 10027
                                                      T: (718) 705-4579 | F: (718) 228-8522
                                                      krichman@richmanlawgroup.com
                                                      jshooster@richmanlawgroup.com

                                                      Counsel for Plaintiffs




                                                 33
